Citation Nr: 0724630	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES
	
1.	Entitlement to service connection for diabetic 
neuropathy, upper right extremity, as secondary to 
service connected diabetes mellitus.

2.	Entitlement to service connection for diabetic 
neuropathy, upper left extremity, as secondary to 
service connected diabetes mellitus.

3.	Entitlement to total disability due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from two adverse decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
the first decision, issued in September 2004, the RO denied 
service connection for diabetic neuropathy of the upper 
extremities.  The RO issued a notice of the decision in 
October 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in April 
2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in July 2005, the veteran timely filed a 
substantive appeal.

In the second decision, issued in March 2005, the RO denied 
the veteran's claim for TDIU.  The RO issued a notice of the 
decision in March 2005, and the veteran timely filed a Notice 
of Disagreement (NOD) in September 2005.  Subsequently, in 
June 2006 the RO provided a Statement of the Case (SOC), and 
thereafter, in July 2006, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on these 
matters, which was held in July 2006 where the veteran 
presented as a witness before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2006).  Specifically, with respect to the veteran's service 
connection claim for peripheral neuropathy of the right and 
left upper extremities, the Board finds that the current VA 
medical examination reports of record provide insufficient 
information from which the Board may reach an opinion on 
these matters.  During one August 2004 VA examination, the 
veteran complained of tingling and numbness in his hands, but 
in another August 2004 VA examination, the clinician only 
conducted a peripheral examination of the bilateral lower 
extremities, which led to his diagnosis of "[v]ery mild 
diabetic neuropathy, bilateral lower (not upper) 
extremities."  In a similar vein, in December 2004, the 
veteran underwent another VA examination of the right hand 
and peripheral nerves.  This VA clinician, however, only 
assessed and diagnosed the veteran's peripheral neuropathy of 
the lower extremities, and made no findings, positively or 
negatively, about any peripheral neuropathy of either upper 
extremity.  In light of these facts, as well as the veteran's 
neurological symptoms relating to the upper extremities, as 
described during his July 2006 Travel Board hearing, the 
Board determines that further development in the form of a VA 
medical examination must occur.  See Hearing Transcript at 3-
4.       

With respect to the veteran's TDIU claim, the Board similarly 
determines that VA must obtain a fresh medical opinion.  
While the Board acknowledges that a December 2004 VA examiner 
determined that the veteran's "conditions do not prevent him 
from working," the clinician provided no rationale or 
discussion for this conclusion.  In addition, although 
another December 2004 VA clinician expressed his opinion that 
the veteran's "orthopedic and peripheral neuropathy [of the 
lower extremities do not] cause an inability to obtain and 
hold a gainful employment," he failed to consider the impact 
of the veteran's other service connected disorders on his 
employability.  Also, since the issuance of those reports, by 
an SOC dated April 2005, the RO has adjudged one of the 
veteran's service connected disabilities, PTSD, to have 
worsened, thus warranting an increased evaluation from 50 
percent to 70 percent, which represents occupational and 
social impairments with deficiencies in most areas.  
Moreover, at his Travel Board hearing, the veteran testified 
credibly that he retired early as a bus driver due to 
"stress [and] not being able to get along with the coworkers 
. . . ."  Hearing Transcript at 5, 10.  He expressed that on 
one occasion he "ended up choking one of my coworkers and 
not know I had did this"; that is, he admitted to having had 
a violent episode with a work colleague for which he had no 
recollection and for which there was concern at his job.  
Hearing Transcript at 6, 14.  As to whether the veteran's 
service connected peripheral neuropathy of the lower 
extremities had made it difficult for him to perform his job, 
the veteran answered affirmatively.  Hearing Transcript at 
10-11.  Further, the veteran conveyed that he would not have 
retired but for his service connected disorders and that he 
would have preferred to have continued working.  Hearing 
Transcript at 15.  The totality of this evidence leads the 
Board to question the current validity of the December 2004 
VA examiners' opinions, and therefore, a new examination and 
opinion must be obtained.   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
examinations for the purpose of 
determining: (1) whether his current 
peripheral neuropathy of the right or 
left upper extremity, if any, is 
secondary to his service connected 
diabetes mellitus; and (2) whether his 
combined service-connected disabilities 
are of such a severity that he is unable 
to secure employment in any field for 
which he may be qualified (i.e. if he is 
unable to perform manual labor, is he 
able to perform more sedentary, office-
type work).  The physician must review 
the claims file and indicate as such in 
his or her medical report.  

Following a review of the relevant 
medical record, the history and clinical 
examination, and any tests that are 
deemed necessary, the physician(s) is 
requested to answer the following 
questions:  
 
(a) If the physician 
determines that the veteran 
currently has peripheral 
neuropathy of either upper 
extremity, is it at least as 
likely as not (50 percent or 
greater probability) that the 
veteran's service connected 
diabetes mellitus has caused 
or aggravated his current 
peripheral neuropathy of the 
right and/or left upper 
extremity?

(b) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
is precluded from more than 
marginal employment solely due 
to his service-connected 
disabilities (to include PTSD, 
diabetes mellitus, residuals 
of amputation of the distal 
tip of the phalanx of the 
right ring finger with 
neuroma, bilateral lower 
extremity diabetic neuropathy, 
bilateral upper extremity 
neuropathy (if present and 
found to be  caused or 
aggravated by diabetes 
mellitus) and scarring of the 
right forearm and right calf, 
consistent with his education 
and employment experience, 
without regard to his age?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
veteran's claim of unemployability due 
to his service-connected disabilities; 
less likely weighs against the claim.  

Additionally, the Board advises that, 
with respect to the peripheral 
neuropathy issue, "aggravation" is 
defined for legal purposes as a chronic 
worsening of the underlying condition, 
as opposed to a temporary flare-up of 
symptoms.  

If the veteran's peripheral neuropathy 
of either or both  upper extremities was 
aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the physician is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
peripheral neuropathy before the onset 
of aggravation.

The physician is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).






